Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8 and 15 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 2 “along the well path is”. Claim 1 defines a current well path and mapped well paths. It is unclear if the path recited in claim 2 is referring to the current well path or to one of the mapped well paths. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “along the current well path is”.

In regards to claim 3, line 2 of the claim has the same issues described in the rejection of claim 2. For this reason, the claim is indefinite.

In regards to claim(s) 4, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 3.

In regards to claim 9, line 2 of the claim has the same issues described in the rejection of claim 2. For this reason, the claim is indefinite.

In regards to claim 10, line 2 of the claim has the same issues described in the rejection of claim 2. For this reason, the claim is indefinite.


In regards to claim(s) 11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 16, line 2 of the claim has the same issues described in the rejection of claim 2. For this reason, the claim is indefinite.

In regards to claim 17, line 2 of the claim has the same issues described in the rejection of claim 2. For this reason, the claim is indefinite.

In regards to claim(s) 18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 17.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 5-6, 8, 9 and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US-9,733,191) in view of Perkins et al. (US-10,012,763), Lovell et al. (US-7,617,873) and Sun et al. (US-2021/0048556).

In regards to claim 1, Bittar teaches a method for determining a characteristic of a downhole environment, the method comprising a step of receiving optical signal data from a downhole optical sensor deployed to a downhole environment along a current well path [fig. 1, fig. 2 step 220 and 230].
Bittar does not teach that the characteristic of the downhole environment is determined based on the received optical signal data and a correlative mapping.
On the other hand, Perkins teaches that a characteristic of the downhole environment can be determined by correlating received optical data with a library of predetermined responses [col. 4 L. 31-40 and L. 45-50, col. 6 L. 1-3 and L. 6-7]. This teaching means that the method comprises a step of accessing a correlation of optical properties to geological features of well paths and a step of determining a characteristic of the downhole environment along the current well path directly based on the received optical signal data and the correlation.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Perkins’ teachings of using correlation of the received data with a library to determine a characteristic of the downhole environment in the method taught by Bittar because it will permit the system to determine a characteristic of the downhole environment with more accuracy as a result of correlating received data with known data.

On the other hand, Lovell teaches that a desired property can be determined by comparing the current data of the well path with data that was obtained previously from the well path and has been correlated with the desired property [col. 13 L. 33-42]. This teaching means that the correlation used to determine the desired property is a historical correlation of a mapped well path, and that the method comprises a step of correlating the current well path with the historical correlation of at least one of the mapped well path which in this case is the same as the current well path. This teaching also means that the determining of the desired property along the current well are only characterized in situ.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lovel’s teachings of using only historical data to obtain the correlation in the method taught by the combination because historical data will permit the system to determine the characteristic of the downhole environment with more accuracy.
The combination of Bittar, Perkin and Lovell teaches that the historical correlation is obtained from historical data of the current well path that was mapped previously [see Lovel col. 13 L. 33-42]. However, the combination does not teach that the method can use data from other mapped well paths.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Sun’s teachings of correlating well paths in the method taught by the combination because it will permit the system to know how similar or different the characteristics of well paths are compared with other well paths. 
The combination that the historical correlation of a mapped well path is used for the determination [see Lovel col. 13 L. 33-42], and that data obtained from other well paths can also be used. This teaching means that historical correlation of other well paths can also be used in the system and that the historical correlation is a historical correlation of mapped well paths.

In regards to claim 2, the combination of Bittar, Perkins, Lovell and Sun, as applied in claim 1 above, further teaches that the characteristic of the downhole environment along the current well path is determined by correlating optical responses with a library of predetermined optical responses [see Perkins col. 4 L. 31-40]. This teaching means that the characteristic of the downhole environment is not based on interim processing including one or more of optical-to-chemical or chemical-to- geological processing.  


In regards to claim 5, the combination of Bittar, Perkins, Lovell and Sun, as applied in claim 1 above, further teaches that a detector and an analysis unit is coupled to a multivariate optical element (MOE) and that the detector and analysis unit use the optical signal detected by the MOE in order to provide a detected downhole characteristic [see Bittar fig. 1, col. 3 L. 50-52 and L. 66-67, col. 4 L. 1-9, col. 6 L. 54-69]. These teachings mean that the detector and the analysis unit form a multivariate optical computing (MOC) device to determine the characteristic of the downhole environment by processing the optical signal data detected by the MOE. In other words, the downhole optical sensor includes a multivariate optical computing (MOC) device.  

In regards to claim 6, the combination of Bittar, Perkins, Lovell and Sun, as applied in claim 5 above, further teaches that the downhole optical sensor further comprises one or more multivariate optical elements (MOE), the MOEs in communication with the MOC [see Bittar fig. 1, col. 3 L. 50-52 and L. 66-67, col. 4 L. 1-9, col. 6 L. 54-69].  

In regards to claim 8, the combination of Bittar, Perkins, Lovell and Sun, as shown in the rejection of claim 1 above, teaches the claimed functionality. Furthermore, the combination teaches that the method is performed by a system comprising an optical sensor, a processor and a memory comprising instructions to perform the method [see Bittar fig. 1 element 105, col. 15 L. 1-6, see Perkins col. 2 L. 27-29, col. 3 L. 43-50].

In regards to claim 9, the combination of Bittar, Perkins, Lovell and Sun, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 12, the combination of Bittar, Perkins, Lovell and Sun, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 13, the combination of Bittar, Perkins, Lovell and Sun, as shown in the rejection of claim 6 above, teaches the claimed limitations.

Claim(s) 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US-9,733,191) in view of Perkins et al. (US-10,012,763), Lovell et al. (US-7,617,873) and Sun et al. (US-2021/0048556) as applied to claim(s) 1 and 8 above, and further in view of Chen et al. (US-2019/0120049).

In regards to claim 3, the combination of Bittar, Perkins, Lovell and Sun, as applied in claim 1 above, does not teach processing the optical signal data by a model configured to determine one or more downhole environment characteristics based on the optical signal data.
On the other hand, Chen teaches that characteristics of the downhole environment can be obtained by processing the optical signal data using a model [see Chen fig. 14, par. 0063 L. 5-15, par. 0072 L. 1-9].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chen’s teachings of using a model to process 

In regards to claim 4, the combination of Bittar, Perkins, Lovell, Sun and Chen, as applied in claim 3 above, further teaches that the model comprises a neural network (a trained machine learning model) [see Chen par. 0046 L. 1-5, par. 0053 L. 1-3, par. 0060 L. 1-3, par. 066 L. 8-11].  

In regards to claim 10, the combination of the combination of Bittar, Perkins, Lovell, Sun and Chen, as shown in the rejection of claim 3 above, teaches the claimed limitations.

In regards to claim 11, the combination of the combination of Bittar, Perkins, Lovell, Sun and Chen, as shown in the rejection of claim 4 above, teaches the claimed limitations.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US-9,733,191) in view of Perkins et al. (US-10,012,763), Lovell et al. (US-7,617,873) and Sun et al. (US-2021/0048556) as applied to claim(s) 1 and 8 above, and further in view of DiFoggio et al. (US-9,404,360). 

In regards to claim 7, the combination of Bittar, Perkins, Lovell and Sun, as applied in claim 1 above, does not teach that the optical signal data comprises an optical complex refractive index.
On the other hand, DiFoggio teaches that optical sensors can provide optical signal data comprising an optical complex refractive index [col. 6 L. 62-67, col. 7 L. 1-6]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use DiFoggio’s teachings of sensing complex refractive index in the method taught by the combination because it will permit the system to detect other properties of a fluid downhole.

In regards to claim 14, the combination of Bittar, Perkins, Lovell, Sun and DiFoggio, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US-9,733,191) in view of Perkins et al. (US-10,012,763 Lovell et al. (US-7,617,873), Sun et al. (US-2021/0048556) and DiFoggio et al. (US-9,404,360). 

In regards to claim 15, the combination of Bittar, Perkins, Lovell, Sun and DiFoggio, as shown in the rejections of claims 1 and 7 above, teaches the claimed functionality. Furthermore, the combination teaches that the functionality is performed by a non-transitory computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to perform the functionality [see Bittar col. 15 L. 1-6, see Perkins col. 2 L. 27-29, col. 3 L. 43-50].

In regards to claim 16, the combination of Bittar, Perkins, Lovell, Sun and DiFoggio, as applied in claim 15 above, further teaches that the characteristic of the downhole environment along the first well path is determined by correlating optical responses with a library of predetermined optical responses [see Perkins col. 4 L. 31-40]. This teaching means that the characteristic of the downhole environment is not determined based on interim processing including one or more of optical-to-chemical or chemical-to- geological processing.  

In regards to claim 19, the combination of Bittar, Perkins, Lovell, Sun and DiFoggio, as applied in claim 15 above, further teaches that a detector and a analysis unit is coupled to a multivariate optical element (MOE) and that the detector and analysis unit use the optical signal detected by the MOE in order to provide a detected downhole characteristic [see Bittar fig. 1, col. 3 L. 50-52 and L. 66-67, col. 4 L. 1-9, col. 6 L. 54-69]. These teachings mean that the detector and the analysis unit form a multivariate optical computing (MOC) device to determine the characteristic of the downhole environment by processing the optical signal data detected by the MOE. In other words, the downhole optical sensor includes a multivariate optical computing (MOC) device.  

In regards to claim 20, the combination of Bittar, Perkins, Lovell, Sun and DiFoggio, as applied in claim 19 above, further teaches that the downhole optical sensor further comprises one or more multivariate optical elements (MOE), the MOEs in .  

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US-9,733,191) in view of Perkins et al. (US-10,012,763 Lovell et al. (US-7,617,873), Sun et al. (US-2021/0048556) and DiFoggio et al. (US-9,404,360) as applied to claim(s) 1 and 8 above, and further in view of Chen et al. (US-2019/0120049).

In regards to claim 17, the combination of Bittar, Perkins, Lovell and Sun, as applied in claim 1 above, does not teach processing the optical signal data by a model configured to determine one or more downhole environment characteristics based on the optical signal data.
On the other hand, Chen teaches that characteristics of the downhole environment can be obtained by processing the optical signal data using a model [see Chen fig. 14, par. 0063 L. 5-15, par. 0072 L. 1-9].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chen’s teachings of using a model to process the optical data in the method taught by the combination because it will permit the system to predict and obtain more information about the downhole environment.
In regards to claim 18, the combination of Bittar, Perkins, Lovel, Sun, DiFoggio and Chen, as applied in claim 17 above, further teaches that the model comprises a 

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wisinger (US-11,111,73), which appears to have the same assignee, teach using historical data to form a historical correlation between downhole properties and measurements made in the past [col. 6 L. 15-31, L. 41-45 and L. 48-57].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANKLIN D BALSECA/Examiner, Art Unit 2685